IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CAROL SCHNEIDER AND ERIK          : No. 463 MAL 2018
SCHNEIDER,                        :
                                  :
               Petitioners        : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                                  :
          v.                      :
                                  :
                                  :
GIANT FOOD STORES, LLC, AND GIANT :
FOOD STORE #6043,                 :
                                  :
               Respondents        :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.